Citation Nr: 1324438	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  10-00 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Appellant had service in the Army Reserves from December 1965 to July 1966 on active duty for training status. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

The most probative evidence indicates the Appellant's current low back disability is not related to his military service, to include the back complaints noted therein. 


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The record shows that through a VCAA letter dated April 2008, prior to the decision on appeal, the Appellant was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Appellant and what information and evidence will be obtained by VA.  He was also advised of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, private treatment records, VA examination reports, Social Security Administration records, and lay evidence.  

The Appellant has been afforded a hearing before an RO Decision Review Officer (DRO) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the DRO identified the issue to the claimant and asked specific questions directed at identifying whether the Appellant met the criteria for service connection.  Additionally, the Appellant volunteered information on his in-service injury, his treatment history and symptoms since service.  Neither the Appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the RO hearing.   The hearing focused on the elements necessary to substantiate the claim, and the Appellant provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Appellant is not prejudiced by a decision at this time.

As discussed above, the VCAA provisions have been considered and complied with.  The Appellant was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Appellant and VA in obtaining such evidence.  The Appellant was an active participant in the claims process by submitting medical records and lay statements to support his claim.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Appellant.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) (2012).  ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); see also McManaway v. West, 13 Vet. App. 60, 67 (Citing Paulson, supra for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.").

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Appellant contends that he has a back disability that is due to an injury incurred during ACDUTRA.  Specifically, he contends that a ramp of an APC fell on him in January 1966.  The Appellant's assertion is supported by statements from two witnesses to the event.  

As noted above, the Appellant reports the injury occurred in January 1966.  Thereafter, a June 1966 Reserve separation examination showed a clinically normal spine and musculoskeletal system.  The Appellant denied recurrent back pain or wearing a back brace or support in the June 1966 report of medical history.  On a July 1970 reserve retention examination, the Appellant again noted no current or past recurrent back pain on his report of medical history, although he did respond affirmatively to having worn a back brace or support and noted that the ramp of an APC fell on him in January 1966.  The examiner noted low back pain with prolonged sitting; however, upon physical examination, the examiner noted a clinically normal spine and musculoskeletal system.  

In April 2004, the Appellant suffered a work-related lifting injury to his low back.  He reported to a clinician in June 2004 that he has had mild off and on low back pain but on April 27, 2004 he was moving packages around his truck and felt pain that occurred into his back and ultimately into his left leg.  A disc herniation was noted on MRI, and he subsequently underwent surgery.  A May 2005 physical therapy evaluation showed onset of low back pain dated to April 2004.  Another May 2005 examination showed onset of a back injury while lifting on the job.  

The Appellant was afforded a VA examination in June 2010.  At that time, the examiner noted the Appellant's history and performed a thorough physical examination.  The examiner diagnosed lumbar degenerative disease.  He specifically noted the Appellant's injury during ACDUTRA and the subsequent examination reports as well as his lay statements.  The examiner opined that the Appellant's current low back disability is not caused by or a result of his back pain complained of during service.  He specifically cited the Appellant's complaints of back pain with prolonged sitting in July 1970 with negative physical findings on examination.  He also noted the lack of complaints for over 30 years after separation from service and the subsequent specific injury to the back in April 
2004 that preceded the Appellant's current complaints and treatment.  

While the Appellant alleges that his current low back disability is due to his ACDUTRA injury, the Appellant has not demonstrated that he has expertise in diagnosing back and spinal disorders or determining their etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, medical testing and expertise is required to determine the appropriate diagnosis for back pain and the etiology of the diagnosis.  Here, while the Appellant is competent to testify as to symptoms, the question as to the etiology of his low back disability is a matter requiring medical expertise to determine.  Moreover, whether the symptoms the Appellant experienced in service or following service are in any way related to his current low back disability is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Board finds the medical evidence of record to be more probative than the Appellant's lay assertion as to the cause of his current low back disability.    

Here, no medical evidence of record relates the Appellant's current low back disability to his injury during service.  In any event, the Board finds the opinion 
of the October 2010 examiner most probative.  That examiner reviewed the Appellant's claims file, specifically noted the Appellant's assertions, and determined that the Appellant's current low back disability is not caused by or a result of his ACDUTRA.  He specifically noted the post-service injury that caused the current disability.  The Board finds the examiner's opinion is highly probative. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

In sum, the most probative evidence indicates that the Appellant's current low back disability is not related to his injury while on ACDUTRA.  Accordingly, the preponderance of the evidence is against the claim, and service connection for a low back disability is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


